DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 04 January 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 1, “does” should apparently read --dose--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (U.S. Pub. No. 2017/0354832 A1; cited in the IDS filed 21 April 2020; hereinafter known as “Bush”), in view of Failla et al. (U.S. Pub. No. 2008/0004845 A1; cited in the IDS filed 21 April 2020; hereinafter known as “Failla”).
Regarding claim 1, Bush discloses a method of beam angle optimization for an IMRT radiotherapy treatment (Abstract; Fig. 3), the method comprising: providing a patient model including one or more ROIs for the IMRT radiotherapy treatment ([0015]; [0053]; [0085]-[0088]); defining a DCS having a set of candidate vertices, each respective candidate vertex defining a respective BEV plane ([0015]; [0059]); for each respective ROI of the one or more ROIs: for each respective candidate vertex in the DCS: for each respective pixel of the respective BEV plane defined by the respective 
Regarding claim 2, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that each candidate vertex in the DCS 2comprises an isocenter position, a gantry angle, a couch angle, and a collimator angle ([0060]; [0082]).
Regarding claim 3, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that 1determining the one or more BEV regions 2in the respective BEV plane defined by the respective candidate vertex comprises 3determining a threshold BEV score based on the BEV scores of the pixels of the 4BEV planes corresponding to the set of candidate vertices in the DCS; and 5determining the one or more BEV regions in the respective BEV plane by 6comparing each respective BEV score of a respective pixel of the respective BEV plane to the 7threshold BEV score, wherein pixels within the one or more BEV regions have BEV scores 8greater than or equal to the threshold BEV score ([0113]-[0130]).
Regarding claim 4, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that 1the one or more ROIs include a plurality 2of ROIs, and wherein evaluating the BEV score for each respective 
Regarding claim 5, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that1 each respective dose of a respective ROI 2of the plurality of ROIs is given a respective weight in the linear combination ([0107]).
Regarding claim 6, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that 1the plurality of ROIs includes one or 2more PTVs and one or more OARs ([0087]).
Regarding claim 7, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that1 the respective dose of a respective ROI 2that is one of the one or more PTVs has a positive weight, and the respective dose of a respective 3ROI that is one of the one or more OARs has a negative weight ([0111]; [0130]).
Regarding claim 8, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that 1determining the set of IMRT fields comprises performing optimization using a max-distance function ([0016]; [0151]-[0155]; [0186]-[0187]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bush and Failla as applied to claim 8 above, and further in view of Sullivan et al. (U.S. Pub. No. 2018/0099151 A1; hereinafter known as “Sullivan”).  The combination of Bush and Failla discloses the invention as claimed, see rejection supra, but fails to disclose that66 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/586,654 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the alternative, claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/586,654 in view of Bush.  Even assuming that determining optimal treatment trajectories is sufficiently distinct from determining a set of IMRT fields defining a beam angle corresponding to a respective vertex (which is not the position of the examiner), Bush teaches determining a set of IMRT fields defining a beam angle corresponding to a respective vertex based on a BEV region connectivity manifold in order to optimize radiation delivery (as detailed supra), and so this combination would have been obvious.
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over of copending Application No. 16/586,654 in view of Sullivan (or in view of Bush and Sullivan).  While the claims of the reference application fail to recite a local gradient descent algorithm, Sullivan teaches such (as detailed supra), and 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791